Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 7/16/2021 has been received and entered.  Claims 1-17 have been cancelled, claims 18-28 have been added.
Claims 18-28 are pending.

Election/Restriction
It is noted that the response to the non-compliant amendment filed 7/16/2021 did not contain Applicants election.  Applicant’s election of the species of nucleic acid in the reply filed on 7/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that the original requirement set forth four separate genus/species that had to be elected:
1. target of either nucleic acid or protein (see claim 17);
2. target sources (see different cell or tissue sources in claims 3-7);
3. types of target (see different types of alterations to be detected in claims 12-16); and 
4. ways of determining limit of detection (see number or weight in claims 8-11), as they were directed to species are independent or distinct because each are materially different.  Applicant only provided a response to 1, and by amendment recites only nucleic acid.  Claim 18 
However, upon initial search and consideration it does not appear to be an undue burden to examine these species of groups 2 and 3 previously set forth in the restriction requirement.  Accordingly, the restriction requirement for the election of species is withdrawn.
Claims 18-28 are pending and currently under examination.

Priority
	This application filed 5/11/2019 makes no claim for priority.

Information Disclosure Statement
No Information Disclosure Statement has been filed.
The listing of references in the specification is not a proper information disclosure statement.  See for examples pages 2-5.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 18 is directed to the detection index, and it is unclear if the claim is directed to the result of using the algorithm or if it is directed to the process or method of using the algorithm.  Further, the claim indicates that the ‘algorithm is determined by the following formula’ however there are no clear steps of what is be done in the determination or what the resulting algorithm would be or how the formula is used.
More clearly setting forth claims directed to a method of analysis would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 18 is generally directed to an algorithm termed a detection index which can be used to analyze mutant and wild type copies.  Dependent claims set forth possible sources and types of mutations that may exist.
For step 1 of the 101 analysis, the claims are found not to be directed to a statutory category as it only recites an algorithm.  For the sake of compact prosecution, the claims will also be evaluated under steps 2A and 2B to the extent the specification provides possible support.
For step 2A of the 101 analysis, the judicial exception of the claims is the algorithm set forth in the claim.   The judicial exception is a formula and set of instructions for analysis of 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element.  A search of the specification does not provide any applied use, nor any literal support for terms such as ‘computer’ or ‘processor’ for evaluation.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, none of the claims recites additional elements, and possibly indicating the source of sequence data and possible types of alleles/mutants/variants that might be observed.  As such, the claims do not provide for any additional element to consider under step 2B. 

One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of 

Conclusion
No claim is allowed.
At the time of filing, analysis of whole genomes that contained multiple allele was known, and method for the analysis of the read data to determine the presence of alleles in a sample was an active area of research.  However, with respect to the present claims, the art of record fails to provide for the algorithm in the present claims or a means to apply it to such methods known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

                                                                                                                                                                                         /Joseph Woitach/Primary Examiner, Art Unit 1631